Motion by appellants for leave to appeal as poor persons granted. The appeal will be heard on the original papers (including the typed minutes) and on appellants’ typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellants are directed to file six copies of their typewritten brief and to serve one copy on the respondents. Seymour Greenblatt, Esq., 158 Grand Street, Newburgh, New York, having consented to serve, is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.